Citation Nr: 1129167	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  05-34 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 50 percent from May 24, 2007, in excess of 60 percent from September 10, 2008 and in excess of 70 percent from October 2, 2009 and in excess of 80 percent from September 29, 2010 for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:   Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board previously remanded this matter in June 2009 and July 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  For the time period prior to October 2, 2009, the Veteran's hearing loss resulted in interference with his employment so as to render impractical the application of regular schedular standards.   

2. For the time period after October 2, 2009, the available schedular evaluations adequately contemplated the Veteran's hearing loss disability. 


CONCLUSIONS OF LAW

1.  Prior to October 2, 2009, the criteria for an extraschedular rating of 70 percent are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2010).

2.  From October 2, 2009 to September 29, 2010, the criteria for an extraschedular rating in excess of 70 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2010).              

3.  For the period from September 29, 2010, the criteria for an extraschedular rating in excess of 80 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2010).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a May 2004 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim for service connection for hearing loss.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.  A July 2007 letter provided notice of how disability ratings and effective dates are determined.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service medical records and relevant post-service records.  The Veteran has been afforded several VA examinations, most recently in September 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2010 VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). An opinion regarding extraschedular evaluation has been obtained from the Director of Compensation and Pension.   

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's hearing loss disability has been evaluated pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code (DC) 6100 (2010).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2010).  The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation under Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will then be evaluated separately.  38 C.F.R. § 4.86(b) (2010).

In the July 2010 Board decision, the Board found that the Veteran had no worse than Level VIII hearing acuity in the right ear and Level VI hearing acuity in the left ear from December 20, 2004 to May 24, 2007.  The Board found that the Veteran had Level IX hearing acuity in the right ear and Level VII hearing acuity in the left ear from May 24, 2007 to September 19, 2008.  The Board found that an October 2009 audiological evaluation demonstrated Level XI hearing acuity in the right ear and Level VIII hearing acuity in the left ear. 

Based on the application of these hearing thresholds to the rating criteria outlined in 38 C.F.R. §§ 4.85 and 4.86, the Board concluded that the criteria for an evaluation in excess of 40 percent were not met prior to May 24, 2007.  The Board found that a 50 percent evaluation was warranted from May 24, 2007 to September 19, 2008.  The Board concluded that a 60 percent evaluation was warranted from September 19, 2008 to October 2, 2009.  The Board concluded that a 70 percent evaluation was warranted from October 2, 2009.  

The Veteran subsequently had a VA audiological examination in September 2010.  Audiological evaluation obtained the following puretone thresholds, in decibels:

HERTZ
500 
1000
2000
3000
4000
RIGHT 
90
95
95
90
90
LEFT
55
70
85
100
95


The Veteran had average puretone thresholds of 93 for the right ear and 88 for the left ear.  Speech recognition scores were 0 percent for the right ear and 44 percent for the left ear.  

As the findings reflect thresholds of 55 decibels or greater at the four specified frequencies, the Board must consider the criteria for exceptional patterns of hearing impairment as outlined in § 4.86(a).  Those criteria provide that the Roman numeral designation for hearing impairment will be determined from Table VI or Table VIa, whichever results in a higher numeral.

Applying Table VI to the September 2010 audiogram, a numeric designation of XI is obtained for the right ear.  A numeric designation of IX is obtained for the left ear.  These values correspond to an 80 percent evaluation according to Table VII.  

When the audiogram results are applied to Table VIA, a numeric designation of IX is obtained for the right ear and  a numeric designation of VIII for the left ear.  Table VII provides that a 50 percent evaluation is assignable for these values.  Therefore, the application of Table VI is more favorable to the Veteran, as it results in a higher evaluation.

In a March 2011 rating decision, the RO increased the evaluation for bilateral hearing loss to 80 percent, effective September 29, 2010, the date of the VA examination. 

During the course of this appeal, the Veteran asserted that the schedular criteria were inadequate to evaluate his disability.  In a brief in support of his claim dated in May 2009, the Veteran's representative stated that May 2006 statement established marked interference with employment  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determined whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  The Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Director, Compensation and Pension Service.  Id.

In the July 2010, the Board determined that the Veteran's hearing loss presented an exceptional disability picture, and the Board referred this matter to the Director of Compensation and Pension for consideration of an extraschedular evaluation.  In November 2010, the Director of Compensation and Pension reviewed the claims file to determine whether an extraschedular rating is warranted.  The reviewer noted that the Veteran is currently receiving compensation for bilateral hearing loss, evaluated as 70 percent disabling.  It was noted that the most recent VA audiological examination was performed on September 29, 2010, and the results of the examination demonstrated that the Veteran's hearing loss should be evaluated as 80 percent disabling.  It was noted that the audiologist performing the recent examination stated that the Veteran would have difficulty locating the source of sound and squelching background noise.  He would have difficulty understanding speech in any condition other than face-to-face conversation in a quiet area.  It was noted that the examiner also stated that, due to the years at his current place of employment, the Veteran seemed to be able to perform his duties with extra communication cues provided with captioning equipment.  The Veteran was currently employed at a position he had held for many years and able to function adequately despite his hearing loss.

The reviewer noted that the audiological examination performed on October 2, 2009 revealed ongoing problems with deteriorating hearing loss bilaterally.  The test results on that date warranted a 70 percent evaluation.  

The reviewer noted, "While evidence clearly demonstrates that the Veteran does have difficulty performing many work related functions due to his severe hearing loss, the level of the Veteran's hearing loss does not meet the criteria necessary for an evaluation in excess of 80 percent.  
The reviewer noted that extraschedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  It was noted that the Veteran has not been hospitalized or had any surgical procedures to treat this condition and remains fully employed.  The reviewer determined that there was no unusual or exceptional disability pattern that would render the application of the schedular rating criteria impractical.  The evidentiary record does not demonstrate that the symptomatology consistently associated with service-connected bilateral hearing loss is not wholly contemplated by the criteria utilized to assign an 80 percent evaluation.  The reviewer concluded that entitlement to an extra-schedular evaluation for bilateral hearing loss is not established.  

In Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009), the Court noted that, if the Director of the Compensation and Pension Service determines that an extra-schedular rating is not warranted, such determination is reviewable by the Board.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

The Veteran has submitted evidence regarding the effect of his hearing loss disability on his employment.  A written statement from R.A., dated in May 2006, noted that the Veteran is employed as a structural engineer.  R.A. indicated that the Veteran's hearing loss has significantly affected his ability to communicate.  The statement noted that the Veteran requires hearing aids and a direct electronic connection to audio conferencing systems.  R.A. noted that, in spite of these efforts, the Veteran has significant difficulty understanding verbal communications, especially in meetings with large number of people or when the room layout makes it difficult to read lips.  R.A. observed that the Veteran's hearing loss hampered his efficiency and effectiveness.  

The September 2009 VA examination addressed the functional impacts of the Veteran's hearing loss.  The VA examiner indicated that the Veteran's asymmetric hearing loss would result in difficulty locating the source of a sound and difficulty squelching background noise.  It was noted that one would expect the amount of hearing loss in the high frequencies would interfere with understanding conversation, even when wearing hearing aids at normal loudness because he would not clearly hear many of the consonant sounds of speech.  The examiner noted that, in a work setting, the Veteran would have difficulty understanding speech (instructions from a supervisor, discussions with other workers, etc) in any condition other than face to face in a mostly quiet room/ area with adequate lighting at a distance of no more than 4 to 6 feet.  The examiner noted that he may have trouble with telephone voices as well, even with reasonable accommodations using amplified phone systems.  The examiner further noted that, due to the years of experience at his current place of employment, the Veteran is very familiar with topics discussed in meetings and seems able to perform his duties with extra communication cues provided with captioning equipment, but he will still perform best with visual cues and written instructions.  It was noted that, due to the nature of his work, teleconferencing and large meetings are a common occurrence.  The examiner opined that, with his asymmetric loss and the best speech understanding score of 44 percent with no visual cues, he may still struggle with communication as captioning is not as fast as regular speech and cannot account for multiple speakers.    

The Board finds that the evidence establishes marked interference with employment, for which an extraschedular rating of 70 percent is warranted for the time period prior to October 2, 2009.  In this regard, the statement from the Veteran's employer described significant difficulties with the performance of his job duties due to difficulty understanding verbal communications.  VA medical opinions reflect that the Veteran has required captioning equipment yet still had difficulty in situations involving large meetings or multiple speakers.  Accordingly, the Board finds that the evidence presents an exceptional or unusual disability picture.  Thus, the Board finds that an extraschedular rating of 70 percent is warranted for the time period prior to October 2, 2009.  

The Board concludes that an extraschedular rating in excess of 70 percent is not warranted for the time period from October 2, 2009 to September 29, 2010.  The Board finds that an extraschedular rating in excess of 80 percent is not warranted after September 29, 2010.  The Board concludes that the schedular criteria and the ratings assigned are adequate to address the severity of the Veteran's hearing loss disability for the time period after October 2, 2009.  

The Board notes the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009). In this decision, the Court found that a claim for a total disability rating based upon individual unemployability (TDIU) was not a free-standing claim in the instance of a rating claim where a request for TDIU, either overtly stated or implied by a fair reading of the claim or of the evidence of record, was indicated.  The Veteran has not asserted that his hearing loss disability has resulted in unemployability. Accordingly, the Board finds that there is no TDIU claim raised by the record.


ORDER

Prior to October 2, 2009, an extraschedular disability rating of 70 percent is granted for bilateral hearing loss, subject to regulations governing the payment of monetary benefits.


From October 2, 2009, an extraschedular rating in excess of 70 percent is denied.

From September 29, 2010, an extraschedular rating in excess of 80 percent is denied.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


